Respondent was admitted to practice law in this State at the January 1936 Term of this court. A certified copy of a judgment of conviction of the Rensselaer County Court discloses he has been convicted of grand larceny, first degree, upon his plea of guilty and was sentenced on April 25, 1962 to a term of imprisonment in a State prison. He is, therefore, no longer competent to practice law. (Judiciary Law, § 90, subd. 4.) Respondent’s name is directed to be stricken from the roll of attorneys. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.